        Case 4:16-cv-07387-JSW Document 127 Filed 05/20/20 Page 1 of 3


 1    Matthew A. Trejo (SBN 320464)
      E-mail: matthew.trejo@bullivant.com
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
 5    Mark R. Figueredo (SBN 178850)
      E-mail: mrf@structurelaw.com
 6    Ethan G. Solove (SBN 308026)
      E-mail: esolve@structurelaw.com
 7    STRUCTURE LAW GROUP
      1754 Technology Drive, Suite 135
 8    San Jose, CA 95110
      Telephone: 408.441.7500
 9    Facsimile: 408.441.7501
10    Attorneys for Defendant and Counter-Plaintiff INDYZEN, INC.
      and Defendant PRAVEEN NARRA KUMAR
11

12                             UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14                                       OAKLAND DIVISION
15   PARKRIDGE LIMITED and MABEL MAK,              Case No.: 4:16-cv-07387-JSW
16                       Plaintiffs,               Hon. Jeffrey S. White
17             vs.                                 STIPULATION TO EXTEND TIME FOR
                                                   PARTIES TO FILE RESPONSIVE
18   INDYZEN, INC. and PRAVEEN NARRA               PLEADINGS AND EXCHANGE INITIAL
     KUMAR,                                        DISCLOSURES; ORDER THEREON
19
                         Defendants.
20
      INDYZEN, INC.,
21
                          Counter-Plaintiff,
22               vs.
23
      PARKRIDGE LIMITED, BOON GLOBAL,
24    LIMITED, F8 VIETNAM COMPANY
      LIMITED, CALIFORNIA FITNESS &
25    YOGA CENTERS COMPANY LIMITED,
      and RANDY DOBSON.
26
                          Counter-Defendants.
27

28


     4850-5001-6956.1                           –1–
     STIPULATION TO EXTEND TIME FOR PARTIES TO FILE RESPONSIVE PLEADINGS AND EXCHANGE
                                    INITIAL DISCLOSURES
        Case 4:16-cv-07387-JSW Document 127 Filed 05/20/20 Page 2 of 3


 1                                                STIPULATION
 2            IT IS HEREBY STIPULATED by and among defendants and counter-claimants,
 3   INDYZEN, INC. and PRAVEEN NARRA KUMAR (“Defendants”) and plaintiffs
 4   PARKRIDGE LIMITED and MABEL MAK (“Plaintiffs”), through their respective counsel,
 5   that this Court: (a) Extend the deadline to file their respective responsive pleading to Plaintiffs’
 6   First Amended Complaint and Plaintiffs’ deadline to file their responsive pleading to
 7   Defendants’ Counterclaim to June 4, 2020; and (b) extend the deadline for the parties to
 8   exchange initial disclosures to June 11, 2020.
 9            This is Defendants’ first request to extend these deadlines and this extension will not
10   impact any other deadlines or hearings in this matter. The additional time is needed because
11   lead trial counsel, Keith Gillette, is no longer with Bullivant Houser Bailey PC; and Mr. Gillette
12   will continue to represent defendants in his new law firm, Lewis Brisbois. Defendants need the
13   additional time to transition and transfer the files to Mr. Gillette at his new law firm, and for the
14   substitution of counsel to be filed.
15   DATED: May 19, 2020
16                                                  BULLIVANT HOUSER BAILEY PC
17

18                                                  By /s/ Matthew A. Trejo
                                                       Matthew A. Trejo
19
                                                         Attorneys for Defendant and Counter-Plaintiff
20                                                       INDYZEN, INC. and Defendant PRAVEEN
                                                         NARRA KUMAR
21

22   DATED: May 19, 2020                            CALLAGY LAW, P.C.
23

24                                                  By: _/s/ Michael J. Smikun___________________
                                                           Michael J. Smikun
25

26                                                          Attorneys for Plaintiffs and Counter-
                                                            Defendants PARKRIDGE LIMITED and
27                                                          MABEL MAK
28


     4850-5001-6956.1                                 –2–
     STIPULATION TO EXTEND TIME FOR PARTIES TO FILE RESPONSIVE PLEADINGS AND EXCHANGE
                                    INITIAL DISCLOSURES
        Case 4:16-cv-07387-JSW Document 127 Filed 05/20/20 Page 3 of 3


 1                                                ORDER
 2            Pursuant to the parties’ Stipulation and good cause appearing:
 3            IT IS HEREBY ORDERED that the deadline to file the parties’ respective responsive
 4   pleading to Plaintiffs’ First Amended Complaint and Plaintiffs’ deadline to file their responsive
 5   pleading to Defendants’ Counterclaim is extended to June 4, 2020; and (b) the deadline for the
 6   parties to exchange initial disclosures is extended to June 11, 2020.
 7                    20
     DATED: May _____, 2020
 8
                                                   By
 9                                                      HON. JEFFREY S. WHITE
                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4850-5001-6956.1                               –3–
     STIPULATION TO EXTEND TIME FOR PARTIES TO FILE RESPONSIVE PLEADINGS AND EXCHANGE
                                    INITIAL DISCLOSURES
